Citation Nr: 0403264	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  02-03 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
situational anxiety/dysthymia.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

5.  Entitlement to service connection for a back disorder.  

6.  Entitlement to an evaluation in excess of 30 percent for 
migraine headaches.  

7.  Entitlement to an evaluation in excess of 10 percent for 
mechanical cervical pain.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from June 1976 to October 
1976, August 1979 to July 1983, and from May 1989 to July 
1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

Initially, it is noted that as to the issues of whether new 
and material evidence has been submitted to reopen claim of 
entitlement to service connection for hearing loss and 
situational anxiety, dysthymia, the RO's initial denial of 
these claims was denied in September 1992.  The veteran was 
notified the following month.  The Board does not have 
jurisdiction to consider a claim that has been previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must find 
that new and material evidence has been presented.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  See also 
Winters v. West, 12 Vet. App. 203 (1999).  Therefore, 
although the RO in the current appeal has reviewed these 
claims on a de novo basis, the issues are as stated on the 
title page.

The veteran, his spouse, and representative appeared before 
the undersigned Veterans Law Judge at hearing at the RO in 
July 2003.


REMAND

At his recent hearing, the veteran testified that his 
headaches and cervical pain had worsened and he reported that 
there were additional private and VA medical records not 
already of record which should be obtained.  These documents 
include medical records from VA facilities in Mobile, 
Alabama, and Biloxi, Mississippi; private facility treatment 
records from the Providence Hospital in Mobile, Alabama, and 
additional private records from the veteran's private 
neurologist, John Hinton, M.D.  Additionally, it is noted 
that the veteran was awarded Social Security Administration 
(SSA) benefits in June 2002.  It does not appear that the 
medical records considered by the SSA are included in the 
claims file.  The VA's duty to assist includes obtaining 
recent medical records and thorough and contemporaneous 
examinations in order to determine the nature and extent of 
the veteran's disabilities.  38 C.F.R. § 3.159(c)(4) (2003).  

Furthermore, the veteran submitted additional medical 
evidence and stressor statements in March 2002.  However, 
although the RO submitted this evidence to the Board, it did 
not issue a supplemental statement of the case addressing 
such evidence.  The veteran did not submit a waiver of 
initial consideration of this evidence by the RO.  In 
Disabled Am. Veterans (DAV) v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed.Cir. 2003), the Federal Circuit Court 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
AOJ for initial consideration and without having to obtain 
the appellant's waiver.  

Additionally, although the veteran has reported a stressors 
from his Persian Gulf War service, it does not appear that 
the RO has attempted.  Upon review, it is the Board's 
conclusion that further efforts in this area are warranted 
under the duty to assist.  

Moreover, on November 9, 2000, the Veterans Claims Assistance 
Act (VCAA) became law. 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002).  Under VCAA, VA must notify the claimant of 
information and lay or medical evidence needed to 
substantiate the claim, what portion of that information and 
evidence is his responsibility and what is VA's 
responsibility, and of VA's inability to obtain certain 
evidence.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   In the instant 
case, the Board observes that the veteran was not fully 
advised of the duty to assist and the duty to notify with 
respect to his claims.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  .  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ___ ).  A record 
of this notification must be incorporated 
into the claims file. 

2.  The VBA AMC should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
any of the disabilities on appeal that 
are not currently included in the clams 
file.  With any necessary authorization 
from the veteran, the VBA AMC should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran that are not currently of record.  
.  If, after making reasonable efforts to 
obtain named records the VBA AMC is 
unable to secure same, the VBA AMC must 
notify the appellant and (a) identify the 
specific records the VBA AMC is unable to 
obtain; (b) briefly explain the efforts 
that the VBA AMC made to obtain those 
records; and (c) describe any further 
action to be taken by the VBA AMC with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.

3.  After the completion of #1 and #2 
above, the veteran should be scheduled 
for VA audiometric examination.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction of the 
examinations.  The examiner is requested 
to comment on the nature and etiology of 
any current hearing loss and/or tinnitus.  
All indicated studies should be 
performed, and all manifestations of 
current disability should be described in 
detail.  The examiner is requested to 
review the claims file and provide an 
opinion as to whether any hearing loss or 
tinnitus found is at least as likely as 
not (50 percent probability) attributable 
to the veteran's service.  The examiner 
should provide reasons and bases based on 
medical judgment and facts for this 
opinion.

4.  After the completion of #1 and #2 
above, the veteran should be afforded a 
VA orthopedic examination to determine 
the nature and extent of current 
residuals of mechanical cervical pain.  
Additionally, the examiner should 
determine the nature and etiology of any 
additional back disorder shown.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction of the 
examinations.  All indicated studies 
should be performed, and all 
manifestations of current disability 
should be described in detail.  As to the 
mechanical cervical pain, the examiner 
should conduct range of motion testing, 
specifying whether the veteran's 
limitation is slight, moderate, or severe 
pursuant to diagnostic code (DC) 5290.  
Additional DCs regarding the cervical 
spine should be considered.  If 
additional back disorder, other than 
mechanical cervical pain, is found, the 
examiner is requested to comment on 
whether it is at least as likely as not 
(50 percent probability) that the 
condition is attributable to the 
veteran's service.  The examiner should 
provide reasons and bases based on 
medical judgment and facts for this 
opinion.

Additionally, the examiner should also 
review pertinent aspects of the veteran's 
medical and employment history, and 
comment on the effects of the service-
connected mechanical cervical pain upon 
the veteran's ordinary activity and on 
how it impairs him functionally, 
particularly in the work place, and 
specifically, the degree of functional 
loss, if any, resulting from pain on 
undertaking motion, and the degree, if 
any, of weakened movement, excess 
fatigability, or incoordination, as 
contemplated by 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2003).  The examiner should provide 
reasons and bases based on medical 
judgment and facts for this opinion. 

5.  After completion of # 1 and #2 above, 
the veteran should also be scheduled for 
VA examination to determine the nature 
and extent of any current migraine 
headaches.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction of the examinations.  The 
examiner is requested to comment on the 
severity of the veteran's migraine 
headaches as described under DC 8100.  
Any other appropriate DCs should also be 
considered.  

6.  After the completion of #1 and #2 
above, the VBA AMC should review the 
veteran's military personnel file for 
evidence of combat, and, if no such 
evidence is contained in these records, 
the VBA AMC should prepare a summary of 
the claimed stressors based on review of 
all pertinent documents, to include the 
veteran's PTSD questionnaire (submitted 
in 2002) and his testimony at the July 
2003 videoconference hearing, requesting 
additional details from the veteran as 
needed.  This summary, and all associated 
documents, should be sent to the United 
States Army and Joint Service 
Environmental Support Group, 7798 Cissna 
Road, Springfield, Virginia  22150.  They 
should be requested to provide any 
information which might corroborate the 
veteran's alleged stressors.  

7.  Following the above, the VBA AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the veteran was exposed to a 
stressor or stressors in service, and if 
so, what was the nature of the specific 
stressor or stressors.  If the VBA AMC 
determines that the record establishes 
the existence of a stressor or stressors, 
the VBA AMC must specify what stressor or 
stressors in service it has determined 
are established by the record.

8.  After completion of #1, 2, 6, and 7 
above, the VBA AMC should schedule the 
veteran for a psychological examination 
to determine the diagnoses of all 
psychiatric disorders, to include PTSD, 
situational anxiety, and dysthymia, that 
are present.  The entire claims folder 
and a copy of this REMAND must be made 
available to the examiner prior to the 
examination.  The examination report 
should reflect review of pertinent 
records in the claims folder.  If PTSD is 
deemed appropriate, the examiners should 
specify the stressor found to be 
productive of PTSD and the remaining 
symptoms which meet the criteria to 
support the diagnosis of PTSD.  The 
examiner should also discuss the link 
between the current symptomatology and 
the inservice stressor.  All necessary 
special studies or tests should be 
accomplished.  The examiner should also 
express an opinion as to whether it is as 
likely as not that any psychiatric 
disorder found are of service origin.

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues as listed on 
appeal.  If the any of benefits remain 
denied, the VBA AMC should issue a 
supplemental statement of the case (SSOC) 
addressing such issue(s).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits, to 
include a summary of the evidence and all 
applicable law and regulations pertaining 
to the issues currently on appeal.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC. The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




